Citation Nr: 1218577	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, as of September 29, 2008.  

2.  Entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, as of September 29, 2008.  

3.  Entitlement to an effective date prior to September 29, 2008, for the assignment of a 50 percent disability evaluation for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, July 2008, December 2008 and March 2009 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Lincoln, Nebraska in June 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The claims currently on appeal were previously denied by the Board in January 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in November 2011, the Court granted a joint motion to remand these issues back to the Board for readjudication.  The remaining issues addressed in the January 2011 Board decision, including entitlement to a 20 percent disability evaluation for bilateral lower extremity neuropathy, prior to September 29, 2008, were not appealed.  

The issues of entitlement to disability evaluations in excess of 20 percent for peripheral neuropathy of the lower extremities, bilaterally, as of September 29, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to September 29, 2008, the Veteran's PTSD was manifested by mild symptomatology that resulted in occasional decreases in work efficiency and intermittent periods of inability to perform occupational duties; it was not manifested by symptomatology of sufficient severity to result in occupational and social impairment with reduced reliability and productivity.  

2.  The evidence of record demonstrates that the Veteran is not entitled to an effective date prior to September 29, 2008 for the assignment of a 50 percent disability evaluation for PTSD.  


CONCLUSION OF LAW

An effective date earlier than September 29, 2008 for an increased disability rating of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim; specifically, how to establish entitlement to an earlier effective date.   The letter also notified the Veteran of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in April 2008, November 2008, and August 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private medical records, including his Social Security Administration (SSA) records, have also been obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis 

The Veteran contends that he is entitled to an effective date prior to September 29, 2008, for the establishment of a 50 percent disability evaluation for his service-connected PTSD.  However, as outlined below, the preponderance of the evidence of record demonstrates that an effective date prior to September 29, 2008, is not warranted.  

The record reflects that the Veteran was originally granted service connection for PTSD in a July 2003 rating decision.  In January 2008, VA received a claim from the Veteran seeking entitlement to a total disability evaluation based on individual unemployability (TDIU).  Specifically, the Veteran asserted that he had been disabled for the past five years, having had back surgery in 2000, open heart surgery in 2003 and losing his eye sight.  The Veteran made no reference to an increase in the severity of his PTSD, but he was nonetheless scheduled for a VA examination to determine the severity of this condition in April 2008.  

According to the April 2008 VA examination, the Veteran's PTSD and depression were mild to transient in severity and in stable condition.  A GAF score of 65 was assigned at this time, which is illustrative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  It was noted that the Veteran had been married for 10 years and that he had several friends that he saw every weekend or every few weekends.  He reported getting along very well with one of his friends.  Examination revealed the Veteran to be clean and neatly groomed.  The Veteran's affect was restricted and his mood was anxious.  The Veteran was fully oriented in all spheres and his thought processes and content were unremarkable.  The Veteran had no delusions or hallucinations, and his judgment and insight were intact.  There was no inappropriate behavior, panic attacks, suicidal or homicidal thoughts, or episodes of violence.  The Veteran's memory was normal as well.  The examiner concluded that the Veteran's PTSD was of such severity that there would be an occasional decrease in work efficiency and intermittent periods of inability to perform occupational duties.  It did not result in such a degree of occupational and social impairment as to result in reduced reliability and productivity.  

Entitlement to TDIU benefits was subsequently denied in a July 2008 rating decision.  The Veteran submitted a timely notice of disagreement to this decision in September 2008.  On the same day, VA received a statement from the Veteran requesting that his service-connected PTSD, among other disabilities, be reevaluated, as he believed his disabilities had worsened.  

The Veteran was subsequently afforded a VA examination in November 2008.  The Veteran expressed that he believed his nerves were acting up and that this prevented him from driving a truck.  The Veteran was noted to have been married to his current wife for the last 11 years.  However, the Veteran's wife reported an increase in his paranoia that she was cheating on him.  The Veteran also denied any other social relationships, claiming that his dislike of social interaction had increased in the last six months.  He reported that while he did have one good friend, they had not been in contact for some four to five months.  The examiner opined that the Veteran also exhibited a diagnosis of depressive disorder not otherwise specified that was secondary to his PTSD.  The severity of this condition was mild to moderate with daily symptomatology.  

The examiner concluded that grooming and hygiene were good.  The Veteran's mood was deemed to be agitated and his affect to be constricted.  There was no history of suicidal thoughts, homicidal thoughts or violence.  The Veteran did endorse an increase in nightmares, isolation, poor sleep and paranoia, which was affecting his relationship with his wife.  The Veteran was oriented to person and place, but not to time.  Judgment was deemed to be intact but insight was impaired.  There was no history of hallucinations, inappropriate behavior, panic attacks or obsessive/ritualistic behavior.  Impulse control was good and there was no memory impairment.  The examiner diagnosed the Veteran with PTSD and major depressive disorder that was moderate in severity.  A GAF score of 52 was assigned, which is illustrative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  The examiner concluded that there was increased PTSD symptomatology in the past six months, and that the Veteran suffered from occupational and social impairment so severe as to result in reduced reliability and productivity due to PTSD symptomatology.  However, the examiner opined that the Veteran's symptomatology was not so severe as to result in deficiencies in areas such as judgment, family relations or work.  

Following the above examination, the Veteran was assigned an increased disability evaluation for his PTSD of 50 percent, effective as of September 29, 2008.  In January 2009, VA received a notice of disagreement from the Veteran, asserting that the effective date should be January 24, 2008 - the date he submitted his claim for TDIU benefits.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

The Board concedes that the January 2008 claim for TDIU benefits should have been construed as a claim for an increased disability evaluation for PTSD.  Nonetheless, subsequent evidence demonstrates that the Veteran would not have been entitled to a higher disability evaluation as of this time.  The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The RO scheduled the Veteran for a VA examination in April 2008.  According to the examiner, the Veteran's psychiatric disabilities were mild to transient in severity and in stable condition.  The examiner also concluded that the Veteran's PTSD would only result in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational duties, and not in reduced reliability and productivity.  

Under the General Rating Formula for Mental Disorders, including Diagnostic Code 9411, a 50 percent rating is warranted if psychiatric symptomatology is of such severity as to result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  According to the April 2008 VA examiner, the Veteran's symptoms were mild and did not result in reduced reliability and productivity.  There was also no evidence of impaired speech, flattened affect, panic attacks, impaired memory, impaired judgment, impaired thinking, or difficulty in maintaining effective social relationships.  As such, the April 2008 VA examination clearly reflects that the Veteran was not entitled to a higher disability evaluation of 50 percent at the time of his January 2008 claim.  

The Board recognizes that the November 2008 VA examiner opined, in light of statements made by the Veteran and his wife, that the Veteran's symptomatology had worsened over the past 6 months.  Since the examination took place on November 1, 2008, this would suggest a worsening of the Veteran's symptomatology since May 1, 2008.  However, a review of VA treatment records prepared since May 1, 2008 does not reflect that the Veteran's PTSD was of sufficient severity to warrant a disability evaluation in excess of 30 percent prior to the examination of November 2008.  According to a June 2008 mental health outpatient note, the Veteran was doing fairly well.  He did endorse irritability and arguments with his wife regarding healthcare at VA, but his mood was deemed to be neutral and his affect to be appropriate.  The examining psychiatrist diagnosed the Veteran with PTSD and assigned a GAF score of 70, noting that the Veteran's PTSD was now stable on medication.  A GAF score of 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

A July 2008 mental health outpatient treatment note reflects similar findings as the June 2008 note.  The Veteran was upset that his application for increase due to unemployability was denied.  His mood was noted to be angry and his affect to be irritable.  Nonetheless, a GAF score of 70 was again assigned and his PTSD was still determined to be stable with medication.  The record contains no additional evidence regarding PTSD until the November 2008 VA examination.  

The remaining issue in question is essentially whether there is evidence to warrant an increased disability evaluation between May 1, 2008 (6 months prior to the November 2008 VA examination) and September 29, 2008, as the record clearly establishes that a disability evaluation in excess of 30 percent was not warranted as of the date of examination in April 2008.  As already noted, records from June and July of 2008 reveal that the Veteran's PTSD was in stable condition, resulting in only mild symptomatology.  This evidence is not reflective of entitlement to a 50 percent disability evaluation.  Therefore, the assertions of the Veteran and his wife made during the examination that his symptomatology had been worsening for 6 months is not supported by the evidence of record.  In light of this discrepancy, the Board does not find the Veteran's and his wife's statements as to a 6 month history of worsening symptomatology to be credible.  Likewise, the VA examiner's conclusion that the Veteran's symptoms had been worsening for 6 months is of little probative value, as this conclusion was based on statements of the Veteran and his wife that are not supported by the evidence of record.  Medical opinions premised upon an unsubstantiated account of a veteran are of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitation of a veteran or other claimant).  The first medical evidence of worsening symptomatology is the November 2008 VA examination, while the first lay assertion of worsening PTSD symptomatology is the Veteran's claim of January 29, 2008.  As there is no credible medical or lay evidence prior to September 29, 2008, to demonstrate entitlement to a disability evaluation in excess of 30 percent for PTSD, the claim for an earlier effective date is denied.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to September 29, 2008, for the assignment of a 50 percent disability evaluation for PTSD, must be denied.


ORDER

An effective date prior to September 29, 2008, for the assignment of a 50 percent disability evaluation for PTSD is denied.  


REMAND

The Veteran also contends that he is entitled to disability evaluations in excess of 20 percent for his service-connected peripheral neuropathy of the right and left lower extremities, as of September 29, 2008.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was last afforded a VA examination for his peripheral neuropathy of the lower extremities in August 2009.  However, in his June 2010 hearing, the Veteran specifically asserted that his symptomatology of pain and numbness had increased.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be scheduled for new VA examinations before appellate review may proceed.  

Also, the most recent VA Medical Center (VAMC) treatment records are from December 2009.  Relevant records prepared since this time should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VAMC treatment records prepared since December 2009.  All records that are obtained must be incorporated into the claims file.  If no records exist since December 2009, this fact should be clearly noted in the claims file.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate specialist(s) to determine the current level of severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner prior to the scheduled examination.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with these disabilities.  The examiner should also discuss in detail the lay statements of the Veteran regarding the severity of his symptomatology.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


